Title: To George Washington from Daniel Morgan, December 1794
From: Morgan, Daniel
To: Washington, George


        
          Sir
          Camp Mcfarlings ferry Decr 1794
        
        You will see by a Return made to the war office of the troops left under my command for winter Defence thair strength & situation.
        The business of Recruiting was put off too late; had it been put in practice a week sooner we could have Ingaged the Number of men call for without Difficulty—when I was Informed of the Deficiency I intind to have made up the Number wanting in this country, but have been so very busy trying to cover ourselves from the Inclemency of the aproaching season that I have Not made the Experiment a⟨n⟩d am afraid when we Do, that the pay wil⟨l be⟩ an obstacle (and the cloathing is Not a sufficient Inducement as the people here Dont like to ware that Kind of cloathing[)]—I have some officers out trying to Recruite at this time but have had No Report from them—any Number of cavalry could be Raised here—But my own opinion is that a great maney men will be unnecessary for this service—as the alarm that these people have Experienced is so great that thay will Never forget it so far as to fly in the face of the law again. I am Dealing very Gently with them and am becoming very popular for which I am very Happy—as it has been my opinion from the first of this business that we ought to make these people our friends if we could Do so without lessening the Dignity of government which in my opinion ought to be supported at any Risque—several of the out lyers have come in within a few Days & Deliverd themselves to me; I have let them on parol with orders to come to me when called for I Expect this Kind of treatment will bring in the whol Except Bradford the Tinker and one or two others—The Names of thos that have Deliver’d themselves to me are as follows Arther Gardner George Parker Ebenezor Golohar who broke out of gail at Pitsburg John colcraft who Broke away from the guard coming up the River and John Mitchel who Robed the Maile—those charectors I will Deliver when and whare I am Directed convinced as I am that thay wont go off and I think I shall have the people of this country ⟨in⟩ better order then thair fellow citizens in and ⟨ab⟩out carlisle—&c.—which will give pleasure.
        some of the people in this country, but thair Number very

inconsiderable seem to be obstinate, & Hesatate very much about taking the oath to government alledging that thay have already taken an oath to government which thay say thay have Not violated & will Not take another that if compeled to Do it, thay will Not think it binding upon them—I wish to Know what is to be Done with charectors of this Description.
        I will thank you for the out lines of the conduct that you would wish me to pursue in future—John colcraft which give himself up to me is the old Tinker himself and Not he that Broke from the guard coming up the River—Benjamin Parkeson and Dan Hambleton will be in tomow, at least thay have so inform’d me. I have the Honor to be with sentents of hi Esteem—Your obedt servt
        
          Danl Morgan
        
      